PER CURIAM.
Agreeing that the contacts with the State of Florida of both appellant Pilkington Brothers pic. and appellant Chance Pilking-ton Limited were sufficient to warrant the trial court’s exercise of personal jurisdiction pursuant to the long-arm statute, we affirm the order denying appellants’ motions to dismiss. § 48.193(l)(a), Fla.Stat. (1985); see Burger King Corp. v. Rudzewicz, — U.S. -, 105 S.Ct. 2174, 85 L.Ed.2d 528 (1985); Waldrip v. Dyal Sales Co., 436 So.2d 418 (Fla. 1st DCA 1983); Anson v. Lemperuer, 390 So.2d 478 (Fla. 1st DCA 1980).
Affirmed.